Citation Nr: 1531770	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1989 to March 1995 and from November 2001 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled for a Board hearing in August 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

The issue(s) of bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed December 2004 rating decision denied service connection for a bilateral shoulder disability.  

2.  Since the December 2004 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of the service connection for a bilateral shoulder disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  An un-appealed December 2004 rating decision denying service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).
2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral shoulder disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim for service connection for a bilateral shoulder disability that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In December 2003, the Veteran filed a claim for service connection for a bilateral shoulder disability.  The claim was denied in a December 2004 rating decision for lack of a current diagnosis.  The Veteran was provided notice of the adverse decision and of her procedural and appellant rights in a December 2004 letter.  She did not submit a notice of disagreement or new and material evidence within one year.  The December 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The RO reopened the Veteran's claim for service connection for a bilateral shoulder disability in a May 2010 statement of the case.  Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the December 2004 rating decision includes VA treatment notes for bilateral shoulder pain.  Additionally, she has submitted x-ray evidence and physical therapy notes that include a diagnosis of rotator cuff tendinitis from July 2009.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The VA treatment notes, as well as her current diagnosis are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for a bilateral shoulder disability.  

Consequently, reopening the Veteran's claim of service connection for a bilateral shoulder disability is warranted.  38 C.F.R. § 3.156.  


ORDER

The claim of service connection for a bilateral shoulder disability is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran asserts service connection for a bilateral shoulder disability.  The Board has reopened the Veteran's claims.  However, additional development is required prior to a decision on the merits.  The Veteran has been diagnosed with left rotator cuff tendinitis.  There are references in her service treatment records that the Veteran complained of and was treated for shoulder pain in service.  There are extensive complaints of shoulder pain following a physical training incident in 2002.  However, the Veteran is also service connected for fibromyalgia.  The Veteran underwent a VA examination in April 2009, wherein the examiner opined that there was no evidence of an additional shoulder disability that was separate from her fibromyalgia disability.  In support of this, the examiner noted that x-rays were normal.  However, a magnetic resonance imaging test (MRI) from April 2009 concluded with the impression of a small, partial thickness tear of the anterior fibers of the supraspinatus tendon along the bursal surface with fluid in the subacromial space and minimal to mild degenerative change of the AC joint and in July 2009, the Veteran was diagnosed with left rotator cuff tendonitis.  The Veteran was also in a motor vehicle accident in December 2007.  Afterwards she complained to her physical therapist that her shoulder was hurting and she began seeing a chiropractor.  

The Board notes that the there is no opinion of record that the etiology of such tendonitis and whether it is related to her complaints of shoulder pain in service.  As such, the Board is remanding for an additional examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ is requested to schedule the Veteran for an orthopedic VA examination for the purposes of determining the current nature and etiology of any currently diagnosed shoulder disability.  The Veteran's claim file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current shoulder disability was incurred in or aggravated by military service?

The examiner is specifically asked to determine whether or not her current disability is related to her service-connected fibromyalgia or whether it is a separate disability that is related to her inservice complaints of shoulder pain.  

The examiner also asked to discuss whether the any currently diagnosed shoulder disability is related to a motor vehicle accident the Veteran had in December 2007.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


